Citation Nr: 0815396	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.


FINDINGS OF FACT

The veteran was exposed to acoustic trauma in service; 
experienced chronic tinnitus in service; bilateral tinnitus 
has been continuous since service separation; and the 
currently diagnosed tinnitus has been related by competent 
evidence to in-service acoustic trauma. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A March 2006 VA notice letter satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letter informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The evidence of record 
includes VA treatment records, VA audiological examination 
report, the veteran's and other lay statements, and the 
veteran's personal hearing testimony. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  Moreover, because the full benefit is being 
granted in this case (service connection for tinnitus), there 
can be no prejudice regarding VA's duty to notify or assist 
the veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Tinnitus

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5  Vet. App. 91, 93 
(1993).  

The veteran contends that he now has tinnitus due to in-
service noise exposures of artillery fire and grenade 
simulator blast at close range during a war game exercise 
during service in 1984.  He contends that his current 
tinnitus was essentially chronic in service following the 
1984 grenade simulator blast.  He also contends that his 
tinnitus has been continuous since service separation to the 
present.  

After a review of all the evidence of record, including the 
veteran's military occupational specialty of motor transport 
operator, and the veteran's credible personal hearing 
testimony of acoustic traumas in service of explosion of 
grenade simulator during basic training in 1984, gunfire, and 
truck noise, the Board finds that the veteran was exposed to 
acoustic trauma in service.  The Board also finds that the 
veteran experienced chronic tinnitus in service from 1984 
through the end of service.  Regarding in-service symptoms of 
tinnitus, the Board finds the veteran's personal hearing 
testimony on this question to be credible. 

In addition, the Board finds credible the veteran's testimony 
of continuous post-service symptoms of tinnitus.  The 
veteran's testimony and assertion of continuous post-service 
symptoms of tinnitus are further corroborated by a lay 
statement from his wife to the effect that the veteran had 
hearing problems and constant ringing in his ears ever since 
she knew him after service separation.  The remaining 
questions are whether the veteran now has a current 
disability of tinnitus, and whether the current tinnitus is 
related by competent medical evidence to the in-service 
exposure to acoustic trauma. 

On the question of current disability of tinnitus, the 
competent medical evidence reflects a diagnosis of tinnitus 
by VA in May 2006 and October 2006.  The veteran has also 
credibly testified regarding his current symptoms of 
tinnitus.  The Federal Circuit has recently held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 07-7029, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  

The Board further finds that the competent evidence relates 
the veteran's current tinnitus to in-service acoustic trauma.  
A May 2006 VA audiologic assessment noted the history of 
difficulty hearing since 1984 when the veteran was exposed to 
a grenade simulator explosion near his head, current 
complaints of tinnitus, and diagnosis of constant bilateral 
tinnitus.  As part of the diagnosis of tinnitus, the VA 
audiologist included that the diagnosed tinnitus had been 
present since the 1984 grenade simulator incident.  By 
including such history as part of the diagnosis, the VA 
audiologist essentially rendered an opinion that the 
veteran's current constant bilateral tinnitus was related to 
acoustic trauma of grenade simulator blast in service.  

The Board finds that the May 2006 VA audiology opinion is of 
more probative value than an October 2006 VA audiology 
opinion because the October 2006 VA audiology opinion was 
based on an inaccurate history.  The October 2006 VA 
audiology opinion indicated as a basis for the opinion that 
there was no tinnitus in service, relying entirely on the 
absence of in-service medical record evidence of tinnitus, 
and rejecting the veteran's lay history of chronic tinnitus 
in service following the 1984 grenade simulator explosion and 
continuous post-service symptoms of tinnitus.  

As indicated, the Board has found to be credible the 
veteran's reported history of in-service noise exposure, in-
service symptoms of tinnitus, and essentially continuous 
post-service symptomatology of tinnitus that serves as the 
basis for this opinion.  The Court has held that where there 
is of record lay evidence of in-service tinnitus and of 
tinnitus ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with . . . active service."  Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  

Because the October 2006 VA audiology opinion was based on an 
inaccurate history that is inconsistent with the Board's 
findings of fact, it is of little or no probative value.  
While an examiner can render a current diagnosis based upon 
his examination of the veteran, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, and 
with the resolution of reasonable doubt in the veteran's 
favor, the Board finds that tinnitus was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for tinnitus is granted.  

____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


